17-22218-rdd         Doc 83        Filed 04/18/19         Entered 04/18/19 09:15:24         Main Document
                                                         Pg 1 of 3


                                                                   Presentment Date:   April 19, 2019
                                                                   Presentment Time:   12:00 noon
                                                                   Objection Date:     April 18, 2019



Rosemarie E. Matera, Esq.
Kurtzman Matera, P.C.
80 Red Schoolhouse Road
Suite 110
Chestnut Ridge, NY 10977
(845) 352-8800

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x

In re:                                                                          Chapter 7

RS OLD MILL, LLC,                                                               Case No. 17-22218(RDD)

                                       Debtor
---------------------------------------------------------------x

                  OBJECTION OF BRIDGEWATER CAPITAL PARTNERS, LLC,
                 ISAAC GENUTH, MARK YUNGER AND GOLDIE REISMAN TO
              THE RETENTION OF GOLDBERG WEPRIN FINKEL GOLDSTEIN, LLP
                 AS SUBSTITUTE BANKRUPTCY COUNSEL TO THE DEBTOR

         Bridgewater Capital Partners, LLC, Isaac Genuth, Mark Yunger and Goldie Reisman,

parties in interest herein (collectively, “Objectors”) through their counsel, Kurtzman Matera, P.C.,

hereby submit this Objection to RS Old Mill, LLC’s (“Debtor”) Application for Order Authorizing

Retention of Goldberg Weprin Finkel Goldstein, LLP, as Substitute Bankruptcy Counsel to the

Debtor and respectfully set forth as follows:

         1.        The Debtor filed a voluntary petition for relief under Chapter 11 of the United States

Bankruptcy Code (“Bankruptcy Code”) on February 13, 2017 (“Chapter 11 Case”).

         2.        By Order dated April 10, 2017, the law firm of Pick & Zabicki, LLP (“Pick”) was

retained as counsel to the Debtor

         3.        Following litigation in the State Court and before this Honorable Court, Pick sought

a dismissal of the Chapter 11 Case (Dkt. Nos. 67 and 71) in November, 2017. A single creditor,
17-22218-rdd        Doc 83     Filed 04/18/19      Entered 04/18/19 09:15:24      Main Document
                                                  Pg 2 of 3


Romaro LLC objected (Dkt. No. 74). No hearing has, to date, been held on that application.

       4.        Serious considerations are raised by the proposed substitution. First among them

are the very need and reasons for such event, including who may be the driving force behind the

request, the role of Levine & Associates, P.C.1, proposed special litigation counsel, and Marty

Stern, referenced in both the Declarations of Kevin J. Nash, Esq. and Michael Levine.

       5.        Professionals employed by a debtor under Section 327(a) of the Bankruptcy Code

must not hold or represent an interest adverse to the estate and must be disinterested. 11 U.S.C.

§§ 327(a), 1107(a). “‘It is hornbook bankruptcy procedure that professional retention must be

based upon careful review and full disclosure by the prospective professionals, and that the

prospective professionals must be free of any personal interests or connections that are at odds

with the interests of the entities they intend to represent’.” In re Mercury, 280 B.R. 35, 54 (Bankr.

S.D.N.Y. 2002), quoting In re National Liquidators, 171 B.R. 819, 826 (Bankr. S.D. Ohio 1994),

aff’d in part, rev’d in part, 182 B.R. 186 (S.D. Ohio 1995).

       6.        The Second Circuit has found that a professional holds or represents an interest

adverse to the estate where:

                 (1)[it] possess[es] or assert[s] any economic interest that would tend
                 to lessen the value of the bankruptcy estate or that would create
                 either an actual or potential dispute in which the estate is a rival
                 claimant; or
                 (2)[It] possess[es] a predisposition under circumstances that render
                 such a bias against the estate.

In re Arochem Corp., 176 F. 3d 610, 623 (2d Cir. 1999). The District Court in In re Ampal-American

Israel Corp.,554 B.R. 604, 610 (S.D.N.Y. 2016), stated that “an adverse interest includes any

interest or relationship, however slight, that would even faintly color the independence and impartial

attitude required by the Code and the Bankruptcy Rules.” (Citations omitted).

       7.        Given the allegations raised in Adversary Proceeding No. 19-08243(RDD)

       1
            Objection will be filed to this firm’s retention as well.

                                                     2
17-22218-rdd     Doc 83     Filed 04/18/19    Entered 04/18/19 09:15:24        Main Document
                                             Pg 3 of 3


intertwined with the pending dismissal application, the proposed substitution demands serious

inquiry and examination of ethical considerations. There is a story to be told and this Court needs

to fully examine the professional participants before retention.

       WHEREFORE, it is respectfully requested that the retention of Goldberg Weprin Finkel

Goldstein, LLP be denied.

Dated: Spring Valley, New York
       April 17, 2019

                                      KURTZMAN MATERA, P.C.


                                      /s/ Rosemarie E. Matera
                                      Rosemarie E. Matera, Esq.




                                                 3
